PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
XIAO et al.
Application No. 16/945,182
Filing Date: July 31, 2020
Attorney Docket No. 12852.0386-00000
For: METHOD AND DEVICE FOR ENABLING ACCESS OF AN UNCONFIGURED DEVICE TO A NETWORK HOTSPOT DEVICE
:
:
:
:	
:        DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed September 7, 2021, to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of foreign Application No. CN 201810098029.6 retrieved on September 14, 2021.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions